Citation Nr: 0011142	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis 
status post avulsion chip fracture, left distal malleolus, 
currently rated as 10 percent disabling.

2.  The propriety of the initial noncompensable evaluation 
assigned for soft tissue swelling, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served active duty from October 1980 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
by the RO in Columbia, South Carolina, which denied an 
increased evaluation for service-connected left ankle 
disability and granted service connection for soft tissue 
swelling of the right foot, assigning a noncompensable 
evaluation.  The veteran timely appealed each of these 
determinations to the Board.

Although the RO has adjudicated the claim for a compensable 
evaluation for soft tissue swelling, right foot, as an 
increased rating claim, because the veteran has expressed 
dissatisfaction with the initial rating assigned following a 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  


REMAND

The veteran contends that her service-connected disabilities 
are more severe than reflected by the current ratings.  

On VA examination in July 1998, the veteran's left ankle was 
tender on palpation along the medial and lateral distal 
malleolar areas.  She had good range of motion with 15 
degrees of dorsiflexion, 30 degrees of plantar flexion, 10 
degrees of pronation and 30 degrees of supination.  For 
comparison, range of motion of the right ankle was similar.  
The left ankle was neurovascularly intact with 5/5 motor 
strength and normal sensation.  The veteran had minimal 
swelling at the dorsum of the right foot.  There was 
tenderness along all metatarsals but full range of motion of 
all the toes.  Motor strength was 5/5 for the right foot.  
Sensation was intact and she had good capillary refill in all 
her toes.  

Recent VA outpatient treatment records covering the period 
April 1998 to March 1999 were submitted showing continued 
treatment of the left ankle and right.  These records are 
particularly significant for an evaluation in April 1998 
which showed a clinical assessment of "bilateral pedal edema 
not pitting, questionably secondary to vascular disease - 
incompetent veins vs. underlying cardiac disease."  On 
evaluation in June 1998 the veteran presented with pitting 
edema in both feet and lower legs after a night of working, 
climbing stairs repeatedly and walking down long corridors.  
The edema became worse as the night progressed.  Examination 
revealed 3-4+ pitting edema present in both feet.  The ankles 
were puffy and the skin shiny.  Pedal pulses were palpable.  

The most recent record dated in February 1999, from the 
veteran's private physician, shows the veteran had minimal 
pain with range of motion of the ankle.  There was no 
instability to drawer or valgus/varus stress of the hindfoot.  
She was tender at the tip of the lateral malleolus and also 
in the area of the deltoid medially.  Plantar flexion and 
eversion of the foot was not painful and showed good 
strength.  X-rays were essentially unremarkable.  The 
physician suggested that based on the veteran's complaints of 
chronic pain "sitting work" would probably be less likely 
to bother her ankle.  However based on the objective 
findings, he could not say that the veteran had to be put on 
light work although it would not be unreasonable to do 
sitting work if possible.  

In March 1999, the veteran was evaluated for verification of 
her need for job reassignment due to the detrimental effect 
on her lower extremities.  Examination revealed 1+ edema of 
the left lower extremity without ulceration or dermatological 
changes.  Range of motion of the extremities was unremarkable 
and findings otherwise were unchanged from the previous 
encounter.  The examiner concluded that as a result of the 
veteran's medical condition she was unable to continue in her 
present occupation and that vocational rehabilitation 
assessment and training would be appropriate.  

Following review of the foregoing, the Board finds that 
additional development, particularly, contemporaneous medical 
evaluation and opinion on the current severity of the 
veteran's disabilities, is warranted.  The veteran's asserts, 
and the medical evidence suggests, that his disabilities may 
have increased in severity since his last VA examination in 
July 1968.  In this regard, the Board notes the recent 
medical evidence from the veteran's private doctor suggesting 
fairly substantial interference with employment due to 
complaints of chronic pain; however, it is unclear whether, 
and to what extent, such complaints are attributable to the 
veteran's service-connected disabilities.  As the veteran is 
service connected only for his left ankle arthritis and soft 
tissue swelling of the right foot, an opinion in this regard 
would be helpful in adjudicating the current claims.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Thus, as 
regards the veteran's right ankle, the examiner should 
indicate whether pain and the other factors noted above are 
present during the examination, and whether, and to what 
extent these factors result in additional functional loss 
with activity and/or during flare-ups.  The RO also should 
consider these factors in adjudicating the veteran's claim.   

In adjudicating the claim, the RO should also consider 
whether a higher evaluation is warranted for either of the 
disabilities on an extra-schedular basis, as well as, as 
regards the claim for a compensable evaluation for right foot 
swelling, "staged rating," pursuant to the Court's decision 
in Fenderson, is warranted.  

Finally, the Board notes that, during the pendency of the 
appeal to the Board (in January and March 1999), the veteran 
submitted additional treatment records, some directly to the 
Board and some to the RO; the majority of the records were 
submitted with a waiver of RO jurisdiction, permitting the 
Board to consider such records in the first instance.  
However, given the need for further development and 
adjudication of the claims, the Board finds that it would be 
most efficient for the RO to review the claims in light of 
all evidence, particularly to include all that associated 
with the claims file (through whatever means) since the 
issuance of the September 1998 Statement of the Case.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from Dorn Veterans' Hospital 
and the VA Medical Center in Columbia, 
South Carolina; and from any other source 
or facility identified by the veteran.  
If any requested records are unable, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2  After all available records are 
associated with the claims file pursuant 
to the development requested in paragraph 
1, above, the veteran should be afforded 
appropriate VA examination to determine 
the current severity of her service-
connected left ankle and right foot 
disorders.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  All indicated tests, 
studies (to include range of motion 
studies), and consultations should be 
accomplished (with the results furnished 
to, and considered by, the primary 
examiner prior to completion of his 
report), and all clinical findings should 
be reported in detail.  

All disability affecting the lower 
extremities should be identified, and the 
examiner should identify all symptoms 
attributable to the service-connected 
left ankle and right foot disabilities.  
If it is not possible to distinguish any 
such symptoms (and resulting impairment) 
from those attributable to any other 
disorders affecting either or both lower 
extremities, the examiner should clearly 
so state.  Conversely, the examiner 
should expressly indicate whether any 
separately diagnosed disability affecting 
either lower extremity is deemed related 
to a service-connection condition, and, 
if so, the nature of the relationship. 

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
left ankle.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should also provide 
assessments as to the degree of physical 
impairment resulting from the veteran's 
service-connected left ankle and right 
foot disabilities.  The examiner should 
also comment on the extent to which the 
service-connected disabilities 
(individually, in concert) interfere with 
the veteran's earning capacity.  

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record) should be 
set forth in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claims on appeal in 
light of all relevant evidence 
(particularly to include all that 
associated with the claims file since the 
issuance of the September 1998 Statement 
of the Case), and all pertinent legal 
authority cited to herein, to include, as 
appropriate, consideration functional 
loss due to pain and other factors (left 
ankle), "staged rating" (soft tissue 
swelling of the right foot), and 
assignment of any higher evaluation on an 
extra-schedular basis.  The RO should 
provide full reasons and bases for its 
determination, and all concerns noted in 
this REMAND should be addressed.

5.  If any benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board 
for further consideration.  


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



